Exhibit 10.14
Confidential

             
 
  Purchase Order   961258
Datron World Communications, Inc.
  Page   1
3030 Enterprise Court
  Date   10/15/2010
Vista CA 92081
  Buyer   HMontgomery
Phone: (760) 597-1500
           
 
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIPPING POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                          Line   Qty Ordered     Qty Due     UOM
  Item Description   Due Date   Unit Price   Ext. Price
1
    *****       *****     EA   701454       ******   ******   ******            
            PCB ASSY, TCC, 7000ENCR, AFG            
 
  Manufacturer             Mfg Part Number            
 
  TCC-CRYPT             421-24741            
 
                          (AFGHAN KEY ONLY)            
 
                                       
2
    *****       *****     EA   701454       ******   ******   ******            
            PCB ASSY, TCC, 7000ENCR, AFG            
 
  Manufacturer             Mfg Part Number            
 
  TCC-CRYPT             421-24741            
 
                          (AFGHAN KEY ONLY)            
 
                                       
3
    *****       *****     EA   701454       ******   ******   ******            
            PCB ASSY, TCC, 7000ENCR, AFG            
 
  Manufacturer             Mfg Part Number            
 
  TCC-CRYPT             421-24741            
 
                          (AFGHAN KEY ONLY)            
 
                                       
4
    *****       *****     EA   701454       ******   ******   ******            
            PCB ASSY, TCC, 7000ENCR, AFG            
 
  Manufacturer             Mfg Part Number            
 
  TCC-CRYPT             421-24741            
 
                          (AFGHAN KEY ONLY)            
 
                                       
5
    *****       *****     EA   701454       ******   ******   ******            
            PCB ASSY, TCC, 7000ENCR, AFG            

                           
Buyer/Purchasing Agent
  Date       Manager   Date

     
THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
 
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   961258
Datron World Communications, Inc.
  Page   2
3030 Enterprise Court
  Date   10/15/2010
Vista CA 92081
  Buyer   HMontgomery
Phone: (760) 597-1500
           
 
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIPPING POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

                                          Line   Qty Ordered     Qty Due     UOM
  Item Description   Due Date   Unit Price   Ext. Price
 
  Manufacturer
            Mfg Part Number
           
 
  TCC-CRYPT             421-24741
           
 
                          (AFGHAN KEY ONLY)            
 
                                       
6
    *****       *****     EA   701454       ******   ******   ******            
            PCB ASSY, TCC, 7000ENCR, AFG            
 
  Manufacturer
            Mfg Part Number
           
 
  TCC-CRYPT             421-24741
           
 
                          (AFGHAN KEY ONLY)            
 
                                       
7
    *****       *****     EA   701454       ******   ******   ******            
            PCB ASSY, TCC, 7000ENCR, AFG            
 
  Manufacturer
            Mfg Part Number
           
 
  TCC-CRYPT             421-24741
           
 
                          (AFGHAN KEY ONLY)            

FAR 52.244-6, entitled “Subcontracts for Commercial Items and Commercial
Components” and the clauses listed therein. The complete text of the Federal
Acquisition Regulations (FARs) are available at http://www.arnet.gov/far/. FAR
52.211-15, entitled “Defense Priority and Allocation Requirement”. This is a DO
rated order and the Supplier shall follow all the requirements of the Defense
Priorities and Allocations System regulation (15 CFR 700). The complete text of
the Federal Acquisition Regulations (FARs) are available at
http://www.arnet.gov/far/. The complete text of the Code of Federal Regulations
(CFR) is available at http://ecfr.gpoaccess.gov/. This is W15P7T-09-D-D212 DOA7
rated.

                           
Buyer/Purchasing Agent
  Date       Manager   Date

     
THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
 
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   961258
Datron World Communications, Inc.
  Page   3
3030 Enterprise Court
  Date   10/15/2010
Vista CA 92081
  Buyer   HMontgomery
Phone: (760) 597-1500
           
 
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIPPING POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 01742-2892
  Phone: (760) 597-1500
 
   
Phone: 978-287-6219
   

     
Fax Num: 978-287-6228
  Our Order Number Must Appear On Invoice, B/L Bundles, Cases, Packing List and
Correspondence

Remit To

                 
 
  o   Fax Sent Prior
Do Not Duplicate   o   Verbal Placed Prior
Do Not Duplicate

SEE WWW.DTWC.COM FOR TERMS AND CONDITIONS
AMERICAN CARGO SERVICES PHONE: 800-508-4888
SEND ALL INVOICES TO: BILLUS@DTWC.COM

                 
 
  Total:     3,668,385.00  

                           
Buyer/Purchasing Agent
  Date       Manager   Date

     
THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND
HAVE BEEN OMITTED.
 
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 